1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   MICHAEL R. WARZEK,                             )   Case No.: 1:17-cv-01452-AWI-SAB (PC)
                                                    )
12                  Plaintiff,                      )
                                                    )   ORDER VACATING SETTLEMENT
13          v.                                      )   CONFERENCE SET FOR DECEMBER 4, 2018,
                                                        VACATING WRIT OF HABEAS CORPUS AD
14                                                  )   TESTIFICANDUM, AND DIRECTING CLERK OF
     O. ONEYEJE, et al.,
                                                    )   COURT TO SERVE A COPY OF THIS ORDER
15                  Defendants.                     )   ON THE LITIGATION COORDINATOR AT
                                                    )   VALLEY STATE PRISON
16                                                  )
                                                    )   [ECF Nos. 25, 26, 28]
17                                                  )
                                                    )
18
19          Plaintiff Michael R. Warzek is appearing pro se in this civil rights action pursuant to 42 U.S.C.

20   § 1983.
21          On October 12, 2018, the Court issued an order referring this case to the Court’s Alternative
22   Dispute Resolution Program, set the case for a settlement conference on December 4, 2018, before
23   Magistrate Judge Barbara A. McAuliffe, and stayed the case for ninety days. (ECF No. 25.) The
24   Court advised defense counsel that counsel could opt-out of the settlement conference with thirty days.
25          On November 9, 2018, defense counsel filed a notice to opt out and vacate the settlement
26   conference. Counsel believes that a conference would be a waste of resources given his investigation
27   into the claims and defenses and discussion with Plaintiff. (ECF No. 28.)
28

                                                        1
1             Accordingly, it is HEREBY ORDERED that:

2             1.       The settlement conference set for December 4, 2018, before Magistrate Judge Barbara

3    A. McAuliffe is VACATED;

4             2.       The stay of this case is lifted and the Court will issue an amended scheduling by way of

5    separate order;

6             3.       The writ of habeas corpus ad testificandum is VACATED; and

7             4.       The Clerk of Court is directed to serve a copy of this order on the litigation coordinator

8    at Valley State Prison.

9
10   IT IS SO ORDERED.

11   Dated:        November 13, 2018
12                                                        UNITED STATES MAGISTRATE JUDGE

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                            2
